Decided December 31, 1948.
Upon application of the appellants in the above entitled cause, wherein notice of appeal was filed October 29, 1948, and it appearing that, subsequent to filing of said notice of appeal, the matters in dispute in said cause were fully and finally settled to the satisfaction of the parties thereto, *Page 627 
It is Ordered, and This Does Order, that the above entitled cause be, and it is, hereby dismissed.
Dated this 31st day of December, 1948.
                                 HUGH ADAIR, Chief Justice. ALBERT H. ANGSTMAN, I.W. CHOATE,
Associate Justices.